73 So.3d 360 (2011)
Anton L. PHILIPP, Appellant,
v.
DEPARTMENT OF REVENUE o/b/o Alina Vallenilla PHILIPP, Appellee.
No. 3D11-525.
District Court of Appeal of Florida, Third District.
November 2, 2011.
Anton L. Philipp, in proper person.
Pamela Jo Bondi, Attorney General, and William H. Branch, Assistant Attorney General, for appellee.
Before WELLS, C.J., and SUAREZ and FERNANDEZ, JJ.
SUAREZ, J.
Anton L. Philipp appeals an adjudication for contempt for failure to pay child support. As we conclude that the trial court did not have before it competent substantial evidence of Mr. Philipp's present ability to pay, we reverse the adjudication of contempt. See Bowen v. Bowen, 471 So.2d 1274, 1278 (Fla.1985). Based on the Department of Revenue's concession of error, we also reverse the purge amount.
Reversed and remanded.